RICH, Judge,
dissenting.
The ornamental designs with which 35 U.S.C. § 171 is concerned involve only the overall appearance of articles of manufacture, taken as a whole, this last aspect being prescribed by 35 U.S.C. § 103. The statutory law therefore requires that we judge patentability in its non-obviousness aspect on the basis of whether the claimed design looks like designs in the prior art.
The most eloquent part of the majority opinion is its appendix, it being impossible to change by any quantity of explanatory words what is there shown.
Appellant’s INFANT’S COMBINED SHIRT AND NETHER GARMENT, while it may have the same functional features as the two garments in the prior art, relied on jointly to show obviousness, looks like neither of them.
While we have somewhat altered the legal test of In re Laverne, 53 CCPA 1158, 356 F.2d 1003, 148 USPQ 674 (1966), relied on by the dissenting member of the board, in our In re Nalbandian, 661 F.2d 1214, 1216, 211 USPQ 782, 784 (Cust. & Pat.App., 1981), nothing in the latter case suggests that we reached the wrong result in Laverne, which this court consistently followed for fifteen years. Obviously, appellant’s garment design differs in appearance from the prior art to a far greater extent than the Laverne chair differed from Saarinen’s chair.
There is about as much similarity of appearance between the claimed garment and the prior art as there is between a sailor’s pea-jacket and a tuxedo or between bloomers (circa 1919, Carter’s date) and modern shorts. Why a baby garment designer of ordinary skill would be expected to progress from Carter and/or Geissmann to appellant’s design is beyond my comprehension. How or why would he be motivated to do so? The claimed garment design has differently shaped sleeves, undisclosed marginal bindings or edge treatment, no fullness to be gathered in by the belt, only a half belt instead of a wrap-around, selective side snap-fastenings instead of a single belt button, and the net result is a garment which, as a whole, simply looks very different. I agree with the dissenting member of the board that the PTO has not made out its prima facie case. The board decision affirming the § 103 rejection should be reversed.